Name: Commission Implementing Regulation (EU) NoÃ 356/2011 of 12Ã April 2011 amending Regulation (EU) NoÃ 447/2010 opening the sale of skimmed milk powder by a tendering procedure
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 13.4.2011 EN Official Journal of the European Union L 98/8 COMMISSION IMPLEMENTING REGULATION (EU) No 356/2011 of 12 April 2011 amending Regulation (EU) No 447/2010 opening the sale of skimmed milk powder by a tendering procedure THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (j), in conjunction of Article 4 thereof, Whereas: (1) Article 1 of Commission Regulation (EU) No 447/2010 (2) lays down that the skimmed milk powder entered into storage before 1 November 2009 is available for sale by tendering procedure. For sake of clarity, it is appropriate to fix the unit of measure to which the proposed price should refer to. (2) Article 2 of Regulation (EU) No 447/2010 lays down that the submission of the tenders in response to individual invitations to tender has to be made on the first and the third Tuesday of the month. The current dairy market situation allows reducing the number of individual invitations to tender to once per month. (3) Regulation (EU) No 447/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 447/2010 is amended as follows: (a) in Article 1 the following paragraph is added: The proposed price shall be the price per 100 kg of products.; (b) in Article 2, paragraph 1 is replaced by the following: 1. The time limit for submission of tenders in response to the individual invitations to tender shall be 11.00 (Brussels time) on the third Tuesday of the month. However, in August it shall be 11.00 (Brussels time) of the fourth Tuesday and in December it shall be 11.00 (Brussels time) on the second Tuesday. If Tuesday is a public holiday the time limit shall be 11.00 (Brussels time) on the previous working day.. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2011. For the Commission, On behalf of the President, Neelie KROES Vice-President (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 126, 22.5.2010, p. 19.